Exhibit 12.1 Kimco Realty Corporation andSubsidiaries Computation of Ratio of Earnings to Fixed Charges For the three months ended March31, 2015 Pretax earnings from continuing operations before adjustment for noncontrolling interests or income loss from equity investees $ 73,811,663 Add: Interest on indebtedness (excluding capitalized interest) 57,304,639 Amortization of debt related expenses ) Portion of rents representative of the interest factor 2,174,413 130,617,958 Distributed income from equity investees 93,560,397 Pretax earnings from continuing operations, as adjusted $ 224,178,355 Fixed charges - Interest on indebtedness (including capitalized interest) $ 58,438,740 Amortization of debt related expenses ) Portion of rents representative of the interest factor 2,174,413 Fixed charges $ 56,765,614 Ratio of earnings to fixed charges 3.9
